Exhibit 10.2

SECOND AMENDMENT

TO THE

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

AXLE Holdings II, LLC

This Second Amendment to the Amended and Restated Limited Liability Company
Agreement of Axle Holdings II, LLC (this “Amendment”), effective as of
November 5, 2013, amends the Amended and Restated Limited Liability Company
Agreement of Axle Holdings II, LLC, dated May 25, 2005, as amended by the First
Amendment thereto dated as of April 20, 2007 (as the same may be amended from
time to time, the “Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings given such terms in the Agreement.

WHEREAS, the parties hereto desire to amend the Agreement in order to set forth
the understanding with respect to the allocation and treatment of proceeds
received by the Company upon the Axle Exit Event (as defined below) and any
Remaining Shares (as defined below) held by the Company after the consummation
of the Axle Exit Event;

WHEREAS, in anticipation of a Axle Exit Event, on November 5th, 2013, pursuant
to a resolution duly adopted by the Board of Managers of the Company (the
“In-Kind Distribution Resolution”), the Company approved an in-kind distribution
of a certain number of shares of common stock of KAR Auction Services, Inc. to
the Members set forth on Schedule A to such In-Kind Distribution Resolution in
redemption of a number of Units held by such Members as set forth on Schedule A
to such In-Kind Distribution Resolutions;

NOW THEREFORE, in accordance with Section 15.11 of the Agreement and for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Amendments.

(a) Section 10.1(a) of the Agreement is hereby amended by adding the following
clause before the words “Distributable Amounts” at the beginning of the last
sentence of Section 10.1(a):

“Except as otherwise provided in Section 10.8 of this Agreement,”.

(b) A new Section 10.8 is hereby added to the Agreement, which Section 10.8
shall read as follows:

“Section 10.8 Exit Event Distribution. Notwithstanding anything to the contrary
contained in this Agreement, including with respect to Section 10.1, in
connection with the consummation of sale of common shares of KAR Auction
Services, Inc. (“KAR Auction”) held indirectly by the Company through KAR
Holdings II, LLC (“KAR LLC”), the parties acknowledge and agree that such sale
shall be deemed to constitute an



--------------------------------------------------------------------------------

Exit Event for all purposes hereunder (an “Axle Exit Event”) and the cash
proceeds received by the Company in connection with the Axle Exit Event shall be
distributed to the Members (or held back, as applicable) in accordance with the
allocations set forth on Schedule 10.8(a) hereof. In addition, to the extent the
Company holds any shares of common stock of KAR Auction after giving effect to
the Axle Exit Event (the “Remaining Shares”), the indirect beneficial ownership
in such Remaining Shares shall be allocated among the Members in accordance with
the allocations set forth on Schedule 10.8(b) hereof. As a result of the
foregoing, if any Remaining Shares are held after the consummation of the Axle
Exit Event and the Company thereafter determines to sell all or a portion of
such Remaining Shares (and distribute the proceeds in connection therewith) or
if the Company thereafter determines to make an in-kind distribution of all or a
portion of such Remaining Shares to the Members, then each Member will be
entitled to a pro rata portion of such distributed cash or shares, as
applicable, based on the relative percentage of each such Member set forth
opposite the name of such Member on Schedule 10.8(b) hereof.

(c) A new Schedule 10.8(a) is hereby added to the Agreement and shall read in
its entirety as set forth in Schedule 10.8(a) hereto.

(d) A new Schedule 10.8(b) is hereby added to the Agreement and shall read in
its entirety as set forth in Schedule 10.8(b) hereto.

2. Headings. Headings in this Amendment are for convenience of reference only,
and shall neither limit nor amplify the provisions of this Amendment.

3. Continuation of Agreement. Except as otherwise expressly provided herein, all
of the terms and provisions of the Agreement shall remain in full force and
effect and this Amendment shall not amend or modify any other rights, powers,
duties, or obligations of any party to the Agreement.

4. Complete Agreement. This Amendment contains the entire agreement between the
parties hereto with respect to the matters contained herein and supersedes and
replaces any prior agreement between the parties with respect to the matters set
forth in this Amendment.

5. Counterparts. This Amendment may be executed in any number of counterparts
and any such counterparts may be transmitted by facsimile transmission, and each
of such counterparts, whether an original or a facsimile of an original, shall
be deemed to be an original and all of such counterparts together shall
constitute a single agreement.

[Signatures appear on the following page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto executed this Amendment as of the
date first above written.

 

KELSO INVESTMENT ASSOCIATES VII, L.P. By:   Kelso GP VII, L.P., its general
partner By:   Kelso GP VII, LLC, its general partner By:   /s/ James J. Connors,
II   Name:   James J. Connors, II   Title:   Managing Member

KEP VI, LLC By:   /s/ James J. Connors, II   Name:   James J. Connors, II  
Title:   Managing Member

PARTHENON INVESTORS II, L.P., a Delaware limited partnership By:  

PCap Partners II, LLC,

its General Partner

By:  

PCap II, LLC

its Managing Member

By:   /s/ David Ament   Name:   David Ament   Title:   Authorized Signatory



--------------------------------------------------------------------------------

J&R FOUNDERS’ FUND II, L.P., a Delaware limited partnership By:   J&R Advisors
F.F., LLC, its General Partner By:  

J&R Investment Management Company, LLC,

its Managing Member

By:   /s/ David Ament   Name:   David Ament   Title:   Authorized Signatory

PCIP INVESTORS, a Delaware general partnership By:  

Parthenon Capital, LLC.,

its Managing Partner

By:  

J&R Investment Management Company, LLC

its Managing Member

By:   /s/ David Ament   Name:   David Ament   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 10.8(A) of AXLE LLC AGREEMENT AMENDMENT

 

 

Name of Member

 

Cash Proceeds Allocation

 

Kelso Investment Associates VII, LP

    102,238,392.43   

KEP VI, LLC

    19,991,757.14     

 

 

 

Total Kelso

    122,230,149.57   

Parthenon Investors II, L.P.

    15,176,845.23   

PCIP Investors

    210,617.26   

J&R Founders Fund II, L.P.

    236,281.95     

 

 

 

Total Parthenon

    15,623,744.44     

 

 

 

Total Sponsor Group

    137,853,894.01    Outside Investors  

Outside Investor #1

    420,538.80   

Outside Investor #2

    3,150,542.66   

Outside Investor #3

    2,100,361.76     

 

 

 

Total Outside Investor Members

    5,671,443.22    Current/Former Employees  

Current/Former Employee #1

    8,291,539.87   

Current/Former Employee #2

    3,272,675.51   

Current/Former Employee #3

    3,474,526.34   

Current/Former Employee #4

    3,179,916.75   

Current/Former Employee #5

    3,206,173.28   

Current/Former Employee #6

    2,126,948.35   

Current/Former Employee #7

    1,121,568.99   

Total Current/Former Employees

    24,673,349.09    Total Proceeds to Axle Holdings II LLC     168,198,686.32
  



--------------------------------------------------------------------------------

SCHEDULE 10.8(b) of AXLE LLC AGREEMENT AMENDMENT

 

Axle, LLC

   Common Units Post In-Kind      % Interest in Remaining Shares  

Member 1

     3,800,374         70.1969 % 

Member 2

     787,512        14.5462 % 

Total Kelso

     4,587,886         84.7431 %    

 

 

    

 

 

 

Member 3

     565,224        10.4403 % 

Member 4

     7,829         0.1446 % 

Member 5

     8,783         0.1622 % 

Total Parthenon

     581,836        10.7471 %    

 

 

    

 

 

 

Total Sponsor Group

     5,169,722         95.4902 %    

 

 

    

 

 

 

Member 6

     29,635        0.5474 % 

Member 7

     117,111        2.1632 % 

Member 8

     78,074        1.4421 % 

Other Investor Members

     224,820        4.1527 %    

 

 

    

 

 

 

Member 9

     5,331         0.0985 % 

Member 10

     4,229         0.0781 % 

Member 11

     3,904         0.0721 % 

Member 12

     781         0.0144 % 

Member 13

     1,757         0.0325 % 

Member 14

     781         0.0144 % 

Member 15

     2,550         0.0471 % 

Total Management Group

     19,333        0.3571 %    

 

 

    

 

 

 

Total Axle Common Units

     5,413,875         100.0000 % 